Citation Nr: 0816950	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  03-22 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel
INTRODUCTION

The veteran had active service from November 1961 to July 
1975 and from February 1976 to August 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA) that increased the evaluation for the 
veteran's service-connected pes planus from 10 percent 
disabling to 30 percent disabling, effective from April 24, 
2000.  

In April 2005, a hearing was held before the undersigned at 
the RO.  In November 2005, the Board remanded this claim for 
additional development.  At that time, the Board also 
remanded claims for service connection for prostatitis, sleep 
apnea, and gastroesophageal reflux disease.  Those claims 
were subsequently granted by the RO in a December 2007 rating 
decision.  Since the benefit being sought on appeal (service 
connection) was granted with respect to these claims, they 
are no longer before the Board.


FINDING OF FACT

The evidence of record demonstrates that the veteran's 
service-connected bilateral pes planus is manifested by 
severe symptomatology, including tenderness, pronation, 
deformity, and pain.  


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent for bilateral 
pes planus have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.3, 4.71a, Diagnostic Codes 5276 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VETERANS CLAIMS ASSISTANCE ACT 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant, dated in May 2001 and June 2003, that 
fully addressed all four notice elements.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was, 
in essence, asked to submit evidence and/or information in 
his possession to the AOJ.  The 2001 and 2003 letters 
informed him that additional information or evidence was 
needed to support his claim and asked him to send the 
information or evidence to the AOJ.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession and has not been prejudiced 
thereby.

Moreover, as this case involves claims for increased ratings, 
additional notice is required under section 5103(a).  Such 
notice must meet the following four-part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in 
severity of the disability and the effect that 
worsening has on the claimant's employment and 
daily life; 

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for 
entitlement to a higher disability rating that 
would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that 
worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least 
general notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability 
rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and 
daily life; 

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to 
increased compensation, e.g., competent lay 
statements describing symptoms, medical and 
hospitalization records, medical statements, 
employer statements, job application rejections, 
and any other evidence showing an increase in the 
disability or exceptional circumstances relating to 
the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.   

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-
Flores.  As such, it does not take the form prescribed in 
that case.  However, the Vazquez-Flores decision does not 
mandate remand by the Board for every increased-compensation 
claim; remand is only required where the notice provided was 
inadequate and not otherwise shown to be non-prejudicial.  
See also Medrano v. Nicholson, 21 Vet.App. 165, 170-71 (2007) 
(Board is not prohibited from evaluating for harmless error, 
however, the Court gives no deference to any such evaluation, 
which is subject to the Court's de novo review). 

Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).   

As noted above, the RO sent the veteran letters in May 2001 
and June 2003 concerning this claim.  The letters requested 
that the veteran provide evidence describing how his 
disability had worsened.  In addition, the veteran was 
questioned about the effect that worsening has on his 
employment and daily life during the course of the various VA 
examinations performed in association with this case.  The 
Board finds that the notice given, the questions directly 
asked and the responses provided by the veteran (both at 
interview and in his own statements) show that he knew that 
the evidence needed to show that his disabilities had 
worsened and what impact that had on his employment and daily 
life.  Actual knowledge can also be established by statements 
or actions by the claimant's representative that demonstrate 
an awareness of what was necessary to substantiate his or her 
claim.  Vazquez-Flores, citing Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007).  In this case, the March 2008 Informal 
Hearing Presentation specifically argued application of the 
facts under the pertinent diagnostic code.  As the Board 
finds veteran had actual knowledge of the requirement, any 
failure to provide him with adequate notice is not 
prejudicial.  See Sanders, supra.  The Board finds that the 
first criterion is satisfied.  See Vazquez-Flores.   

As for the second element, the Diagnostic Code under which 
the veteran is rated does not contain specific criteria 
necessary for entitlement to a higher disability rating.  
Rather, higher ratings can be assigned simply by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on his 
employment and daily life.  To the extent the criteria 
contain anything that could be construed as a specific 
measurement or test result, such information was solicited 
through the various VA examinations provided to the veteran.  
Moreover, he was provided at least general notice of the 
requirements of Diagnostic Code 5276 through the April 2003 
Statement of the Case.  Although this document cannot serve 
as a notice document, it can serve to show actual knowledge 
on the part of the veteran, with the result of no prejudice 
to him by the Board deciding his appeal at this time.   The 
Board finds that any error in the second element of Vazquez-
Flores notice is not prejudicial.  See Sanders, supra.   

As for the third element, the veteran was not provided notice 
that a disability rating would be determined by application 
of the ratings schedule and relevant Diagnostic Codes based 
on the extent and duration of the signs and symptoms of his 
disability and their impact on his employment and daily life.  
See Vazquez-Flores.  The Board notes that the ratings 
schedule is the sole mechanism by which a veteran can be 
rated, excepting only referral for extraschedular 
consideration and special monthly compensation.  See 38 
C.F.R. Part 4.  Neither the Board nor the RO may disregard 
the schedule or assign ratings apart from those authorized by 
the Secretary and both must apply the relevant provisions.  
Id.  As such, notice to the veteran that the rating schedule 
will be applied to the symptomatology of his disability has 
no impact on the fundamental fairness of the adjudication 
because it refers to legal duties falling upon VA, not upon 
the veteran and cannot be changed.  The Board finds that the 
error in the third element of Vazquez-Flores notice is not 
prejudicial.  See Sanders, supra.   

As to the fourth element, the 2001 and 2003 letters did 
provide notice of the types of evidence, both medical and 
lay, including employment records, that could be submitted in 
support of his claim.  The Board finds that the fourth 
element of Vazquez-Flores is satisfied.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that VA has discharged its duty to notify.   

Although the notice letters were not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claims and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ); see also Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) (A timing error may be cured by a new 
VCAA notification followed by a readjudication of the claim).  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and reports of VA examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2007).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern. See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). Nevertheless, where the evidence contains 
factual findings that show a change in the severity of 
symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible. See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Legal Analysis

The veteran's bilateral pes planus disability is currently 
assigned a 30 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2007).  Under this Code, a 30 percent 
evaluation is warranted for severe bilateral pes planus 
manifested by objective evidence of marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use of the feet, indications of swelling on 
use of the feet, and characteristic callosities.  In order to 
achieve the next higher, 50 percent evaluation, the evidence 
must demonstrate pronounced bilateral pes planus manifested 
by marked pronation, extreme tenderness of the plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achillis on manipulation, not improved by 
orthopedic shoes or appliances.

VA outpatient treatment records demonstrate that the veteran 
has sought treatment for his painful flat feet since December 
1999.  The record also reflects that the veteran has 
undergone several VA examinations since 2001. 

As an initial matter, in the Board's 2005 Remand, it was 
noted that the veteran also has Charcot Marie Tooth (CMT) 
disease, for which he has been denied service connection.  
Since this condition includes neuropathic symptoms, the prior 
Remand requested a medical opinion as to which of the 
veteran's foot-related symptoms were due to the service-
connected pes planus as opposed to any nonservice-connected 
neuropathic disease.  The VA examiner in 2007 provided an 
opinion that the veteran's foot symptoms are at least as 
likely as not caused by his orthopedic problems, not symptoms 
of mixed polyneuropathy.  Therefore, the Board has reviewed 
the medical evidence of record without attempting to 
distinguish any symptoms as due to a nonservice-connected 
disability.  See, e.g., Mittleider v. West, 11 Vet. App. 181 
(1998).

In this regard, on VA examination in October 2001, the 
veteran reported that he had a constant pain level of 3/10 
and that when he had flare-ups, the pain level could be 9/10.  
He also indicated that he could not use his home exercise 
machine, could walk less than one hour on flat surfaces and 
did not mow the lawn, do any physical work, or walk more than 
one or two blocks because of severe foot pain.  He also 
indicated that he could not tolerate arch supports and that, 
on average, he went through four pairs of shoes a year 
because they broke down on the inside of the shoes and that 
he had to wear soft rubber shoes and orthotics prescribed by 
the Air Force and the VA.
	
On physical examination, the examiner reported that the 
veteran walked with somewhat of an antalgic gait.  The 
examiner also indicated that the veteran had marked pes 
planus deformity in both feet, with the medial arch areas 
almost touching the floor.  The veteran was able to stand for 
only about five minutes without shoes on a hard tiled 
concrete floor without pain.  On the veteran's left foot, he 
had plantar flexion of 0 to 30 degrees, which represented a 
restriction of -10 degrees, and dorsiflexion of 0 degrees, 
which represented a restriction of -20 degrees.  On the right 
foot, the veteran had dorsiflexion of 0 to 10 degrees, which 
represented a restriction of -10 degrees, and plantar flexion 
of 0 to 30 degrees, which represented a restriction of -10 
degrees.  The examiner diagnosed the veteran with bilateral, 
severe pes planus deformity, both feet, with the use of 
corrective shoes and orthotics.

On VA examination in October 2002, the examiner reported that 
the veteran had marked pes planus bilaterally and that the 
medial arches of his feet were nearly touching the floor, 
with the veteran in the upright anatomical position.  Plantar 
flexion of both feet was limited to 30 out of 45 degrees 
because of pain.  Dorsiflexion of both feet was limited at 0 
out of 20 degrees because of pain.  Inversion of the left and 
right foot was limited at 20 out of 30 degrees because of 
pain.  Eversion of the left and right foot was limited at 10 
out of 20 degrees because of pain.  There was no edema or 
pain present on palpation of the right or left Achilles 
tendons.  There was also no evidence of marked pronation and 
inward displacement or Achilles tendon spasm with 
manipulation, bilaterally.  The examiner also reported that 
the veteran wore corrective shoes and took medication daily 
to relieve his bilateral foot pain.  

On VA neurological examination in April 2003, the examiner 
reported that the veteran had flat, pronated feet with 
decreased dorsi-flexion (extension) of the toes.

On VA examination in July 2007, the veteran reported that he 
experienced pain, weakness, stiffness, swelling, increased 
heat, redness, fatigability, and lack of endurance of both 
his feet.  At rest, the veteran reported that his feet were 
generally comfortable but that when he put his feet on the 
floor when he got out of bed in the morning, the pain became 
severe.  The veteran also stated that standing and walking 
made the pain worse and that he could not stand longer than 
five minutes or walk more than five miles without severe pain 
and that his feet would become quite severely painful after 
walking 100 yards.  The veteran further reported that he 
effectively treated his problem by simply resting his feet 
and by taking ibuprofen and a hydrocodone-type medication 
when the pain was severe.  The veteran indicated that he did 
not wear corrective shoes or use orthoses in either shoe.  He 
also stated that his usual occupation was a program analyst, 
which was primarily sedentary, and was not severely adversely 
affected by the problem with his feet.  However, day-to-day 
at home, he was no longer able to mow the lawn, do yard work, 
or play golf.

On physical examination, the examiner reported that the 
veteran's feet were severely distorted in appearance and 
there was remarkable forefoot valgus measured at 18 degrees 
on the right and 36 degrees on the left and that the forefeet 
could not be manipulated back to a neutral position and any 
attempt to do so caused severe pain. The examiner further 
reported that the veteran's right foot angled nine degrees in 
a valgus position with the Achilles tendon and that the left 
foot angled 10 degrees and that the Achilles tendon 
malalignment could be corrected by manipulation but with 
pain.  Additionally, the examiner reported that the veteran's 
gait was severely antalgic with the feet angling laterally on 
the lower legs, there was tenderness of the soles of each 
foot, there was no unusual callosity or breakdown of the 
skin, and there was no unusual shoe wear that would indicate 
abnormal weightbearing.  The examiner diagnosed the veteran 
with bilateral, severe pes planus, with anatomical 
abnormalities.  He also indicated that in reviewing the 
veteran's records, it appeared that the foot deformities were 
worsening with time and that his bilateral pes planus and 
foot deformities severely limit his functional abilities.

In weighing the clinical evidence of record, the Board finds 
that the veteran's overall disability picture symptomology 
more nearly approximates the criteria for a 50 percent 
evaluation.  In reaching this determination, the Board 
observes that the veteran experiences pain, pronation, 
tenderness on the soles of his feet, arches that almost touch 
the floor, foot deformities, and functional limitations such 
as inability to walk long distances, golf, mow the lawn, or 
do yard work.  He has limited motion of the feet.  His gait 
is affected.  The foot deformities are such that manipulation 
cannot correct the feet to neutral position and attempts to 
do so cause severe pain.  The Achilles tendon is also 
misaligned.

At a minimum, the evidence is in equipoise as to whether the 
criteria for a 50 percent rating are met.  Although the 
veteran does not wear corrective shoes, there is also 
evidence indicating that the reason for this is that they 
offer no assistance with his symptoms.  The Board resolves 
any reasonable doubt in the veteran's favor and finds that 
his overall disability picture, especially when considering 
his resulting functional impairment and pain, more nearly 
approximates the criteria for a 50 percent evaluation under 
Diagnostic Code 5276.

This is the highest rating available under Diagnostic Code 
5276.  The Board also finds that no other potentially 
applicable diagnostic code affords the veteran a higher 
evaluation for his bilateral foot disability.  In light of 
his statement at the 2007 VA examination that his occupation 
is not severely affected by his foot disabilities, 
consideration of an extraschedular rating is simply not 
warranted.


ORDER

Entitlement to an evaluation of 50 percent for bilateral pes 
planus is granted, subject to the laws and regulations 
governing payment of monetary benefits.
 

___________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


